Citation Nr: 1101971	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a disorder 
characterized by radicular symptoms, L5 dermatomal distribution 
and claimed as peripheral neuropathy, to include as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to April 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Des Moines, Iowa, 
which denied service connection for the claimed disabilities.

A video conference hearing was held in August 2010 with the 
Veteran in Des Moines, Iowa, before the undersigned Veterans Law 
Judge, sitting in Washington, D.C., who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.


FINDINGS OF FACT

1.  The Veteran's hypertension is not etiologically related to 
service or a service-connected disability.

2.  The Veteran does not have a disorder characterized by 
radicular symptoms, L5 dermatomal distribution or peripheral 
neuropathy etiologically related to service or a service-
connected disability.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, is not proximately due to, the result of, or aggravated 
by a service-connected disease or injury, and may not be presumed 
to have been incurred or aggravated in service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2010).

2.  A disorder characterized by radicular symptoms, L5 dermatomal 
distribution and peripheral neuropathy were not incurred in or 
aggravated by active service, are not proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury, and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in October 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  However, the Veteran was not notified of the evidence 
needed to substantiate his claims for service connection on a 
secondary basis.

Although VA did not completely satisfy the requirements of the 
VCAA, the Board observes for the record that the failure to 
provide pre-adjudicative notice of any of the necessary duty to 
notify elements was previously presumed to create prejudicial 
error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary 
had the burden to show that this error was not prejudicial to an 
appellant.  Id., at 889.  Lack of prejudicial harm could be shown 
in three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or (3) 
that a benefit could not have been awarded as a matter of law.  
Id., at 887.  However, the United States Supreme Court recently 
held this framework to be inconsistent with the statutory 
requirement that the U.S. Court of Appeals for Veterans Claims 
(Court) take "due account of the rule of prejudicial error" 
under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  In reversing the decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), the 
Supreme Court held that the burden is on the claimant to show 
that prejudice resulted from the error, rather than on VA to 
rebut a presumed prejudice.  Id.

In this case, the Board observes that neither the appellant nor 
his representative claim any VCAA notice deficiency has resulted 
in prejudice in this case.  See Shinseki v. Sanders, supra.  To 
the extent that such deficiency exists, the Board notes that the 
Veteran demonstrated actual knowledge of the criteria to 
substantiate his claim by offering testimony at the 
aforementioned hearing and submitting medical evidence which 
directly addressed the relevant criteria.

The Veteran's service treatment records, private treatment 
records, VA authorized examination reports, lay statements, and 
hearing transcript have been associated with the claims file.  
The Board specifically notes that the Veteran was afforded VA 
examinations with respect to his disabilities.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

At his August 2010 hearing, the Veteran asserted that his 
examinations were inadequate.  However, as set forth in greater 
detail below, the Board finds that the VA examinations obtained 
in this case are adequate as they are collectively predicated on 
a review of the claims file; contain a description of the history 
of the disabilities at issue; document and consider the relevant 
medical facts and principles; and provide opinions as to the 
nature and etiology of the Veteran's claimed disabilities.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including hypertension and organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

1.  Hypertension

Service treatment records are negative for any complaints, 
treatment, or diagnoses of hypertension.  The Veteran underwent 
an enlistment examination in September 1960.  No relevant 
abnormalities were noted, and the Veteran indicated his health 
was "good."  On a subsequent May 1964 discharge examination, no 
relevant abnormalities were noted, and the Veteran indicated his 
health was "excellent."

The Veteran was afforded a VA examination in December 2006.  The 
examiner reviewed the claims file, and noted that laboratory data 
found in the claims file did not provide any evidence of renal 
insufficiency.  On examination, the Veteran's blood pressure 
measured 140/60, 124/66 and 130/62.  The examiner also performed 
additional blood testing.  The Veteran was diagnosed with 
essential hypertension, and the examiner concluded that it was 
less likely than not secondary to diabetes or specific 
complications of diabetes.  He noted data from the Mayo Clinic 
and National Institutes of Health which stated that hypertension 
is essential.  Specific causes could not be pinpointed, but age, 
race, sex, family history, diet, and obesity were some of the 
possible risk factors.  Secondary hypertension had an 
identifiable cause, such as renal insufficiency, hormonal 
imbalances, pregnancy, thyroid disease, or certain medications.  
In this case, there was no evidence of renal insufficiency or 
other identifiable cause.

Private treatment records dated January 2007 reflect a diagnosis 
of hypertension.  Additional records noted a diagnosis of 
essential hypertension.  The Veteran submitted a letter from his 
treating physician dated April 2009, who writes that the Veteran 
was diagnosed with both diabetes and hypertension in 1990, and 
that his hypertension was in conjunction with his diabetes.  He 
was being treated for both conditions.

The Veteran submitted a statement in December 2008 in support of 
his claim.  He noted that he was diagnosed with hypertension at 
the same time as diabetes, and that it was well known that having 
diabetes increased the risk of developing hypertension.  

The Veteran testified at a videoconference hearing in August 
2010.  He stated that he was first diagnosed and treated for 
hypertension in 1990, at the same time he was diagnosed with 
diabetes.  He was told that the two conditions went "hand in 
hand."

Based on the evidence of record, the Board finds that service 
connection for hypertension is not warranted.  Although the 
Veteran is currently diagnosed with the condition, the overall 
weight of the evidence is against a finding that it is secondary 
to service-connected diabetes, or otherwise related to service.

Initially, the Board notes the Veteran's own statements in 
support of his claim.  The Federal Circuit held that lay evidence 
is one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, while the Veteran has asserted that his hypertension is the 
result of his service-connected diabetes, he has not demonstrated 
the medical knowledge required to establish such an etiological 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, although the statements of 
the Veteran offered in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical nexus 
between these claimed disorders and the Veteran's period of 
service.

The Board notes that there are two competent medical opinions 
addressing the etiology of the Veteran's hypertension.  According 
to the Court, "the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.

The April 2009 private opinion asserted that the Veteran's 
hypertension was related to his diabetes, but did not provide a 
rationale or basis for this opinion.  The failure of the 
physician to provide a basis for his/her opinion affects the 
weight or credibility of the evidence.  Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  By contrast, the opinion of the VA 
examiner in this case was supported by an accompanying rationale, 
and was based in part on objective testing.  Because of these 
factors, the Board finds the opinion of the VA examiner to be 
more probative in determining the etiology of the Veteran's 
hypertension.  Therefore, service connection for hypertension as 
secondary to service-connected diabetes is not warranted.

The Board has also considered service connection for hypertension 
on a direct basis.  However, as noted above, service treatment 
records do not include any entries for hypertension, and no 
abnormalities were noted on the Veteran's enlistment and 
separation examinations.  Moreover, the Veteran testified that he 
was not diagnosed with hypertension until 1990, almost 26 years 
after service, and there is no competent medical opinion relating 
current hypertension directly to service.  Therefore, service 
connection for hypertension on a direct basis is denied.


2.  Disorder characterized by radicular symptoms/peripheral 
neuropathy

Service treatment records are negative for any complaints, 
treatment, or diagnoses of radiculopathy and/or peripheral 
neuropathy.  The Veteran underwent an enlistment examination in 
September 1960.  No relevant abnormalities were noted, and the 
Veteran indicated his health was "good."  On a subsequent May 
1964 discharge examination, no relevant abnormalities were noted, 
and the Veteran indicated his health was "excellent."

Private treatment records dated December 2006 include a 
prescription for therapeutic footwear.  The form indicated that 
the Veteran had peripheral neuropathy with callous formation and 
poor circulation.  He was prescribed extra-depth shoes and multi-
density shoe inserts.

The Veteran was afforded a VA examination in December 2006.  The 
claims file was reviewed by the examiner.  The Veteran reported 
that his legs bothered him if he stood for too long, and that 
this was relieved if he sat down.  Certain shoes caused greater 
problems with numbness of the lateral aspect of the calves.  
Prior chiropractic manipulation resolved his symptoms for a 
period of time.  He denied any symptoms in his toes or fingers.  
On examination, the Veteran was able to rock up on his heels and 
rise up on his toes without difficulty.  Sensation was grossly 
intact and symmetric.  The Veteran was able to feel 5.07/10 gm 
nylon monofilament tester on all points of the plantar and dorsal 
surface of the feet.  Deep tendon reflexes were 2+ and symmetric.  
The examiner did not diagnose peripheral neuropathy.  Rather, he 
diagnosed the Veteran with radicular symptoms bilaterally in the 
L5 dermatomal distribution.  This was based upon the Veteran's 
history of relief of his symptoms following chiropractic 
manipulation.

The Veteran testified at an August 2010 hearing.  He stated that 
he experienced numbness in his legs.  He did not recall a 
specific diagnosis of peripheral neuropathy, and was not told by 
his doctors that he had neuropathy related to diabetes.  As noted 
above, the Veteran, as a lay person may not provide competent 
medical evidence of a diagnosis or of a nexus between a claimed 
disability and service or a service-connected disability.  See 
Jandreau, supra.

Based on the evidence of record, the Board finds that service 
connection for a disorder characterized by radicular symptoms, L5 
dermatomal distribution and/or peripheral neuropathy is not 
warranted.  To the extent that the December 2006 records indicate 
a diagnosis of peripheral neuropathy, there is no accompanying 
testing or examination to support that diagnosis, nor is there a 
competent medical opinion linking that diagnosis to service or a 
service-connected disability.  By contrast, the December 2006 VA 
examiner diagnosed radicular symptoms, based on a physical 
examination and a history provided by the Veteran that his 
symptoms were relieved by chiropractic manipulation.  The 
examiner did not indicate that there was an etiological 
relationship between any lumbar-related radicular symptoms and 
service or a service-connected disability, and the examiner did 
not diagnose peripheral neuropathy.  Because the examiner's 
diagnosis is supported by an accompanying explanation, the Board 
accords it greater probative value.  See Hernandez-Toyens, supra.  
The overall weight of the evidence is therefore against a finding 
that the Veteran has a disorder characterized by radicular 
symptoms, L5 dermatomal distribution and/or peripheral neuropathy 
related to service or a service connected disability.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has hypertension, a disorder characterized by radicular 
symptoms, L5 dermatomal distribution or peripheral neuropathy 
etiologically related to service or a service-connected 
disability.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for hypertension is denied.

Service connection for a disorder characterized by radicular 
symptoms, L5 dermatomal distribution and peripheral neuropathy is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


